ELLIS, Judge:
ON MOTION TO DISMISS
On November 27,1979, judgment in favor of plaintiff was signed herein, and notices of judgment were mailed to all parties on November 29,1979. Motion for appeal was filed on February 19, 1980.
*66Allowing for the seven-day delay for applying for a new trial, and the 60-day delay thereafter for applying for a devolutive appeal, the appeal delays expired on February 8, 1980. See Articles 1913, 1974 and 2087, Code of Civil Procedure. The motion for appeal was too late.
The appeal herein is therefore dismissed at defendant’s cost.
APPEAL DISMISSED.